Exhibit 10.24




EMPLOYMENT AGREEMENT




This Employment Agreement (this “Agreement”) is effective as of June 8, 2007, by
and between GREEN PLAINS RENEWABLE ENERGY, INC., an Iowa corporation (the
“Company”), and JERRY PETERS, an individual (the “Executive”).




In consideration of the promises and mutual covenants contained herein, the
parties hereto agree as follows:




1.

Employment; Location.  The Company hereby employs Executive and Executive hereby
accepts such employment in Shenandoah, Iowa, the Omaha, Nebraska metro area, or
in such other location as may be mutually agreed between the parties.




2.

Term.  The Company agrees to employ Executive and Executive agrees to accept
employment with the Company for a term (the “Term”) commencing on the date
hereof and continuing for a five-year period thereafter, unless earlier
terminated pursuant to Section 6 below.  




3.

Duties and Authorities.  During the Term (as defined below):




3.1

Executive shall be appointed and serve as the Chief Financial Officer of the
Company. If appointed or requested by the Company’s Board of Directors (the
“Board”), the Executive shall also serve during all or any part of the Term as
any other officer (so long as Executive remains employed in the position of
Chief Financial Officer of the Company) of the Company or any subsidiary thereof
without any additional compensation therefor other than as specified in this
Agreement. Executive shall have responsibilities, duties and authority
reasonably accorded to and expected of such positions and such other
responsibilities and duties as required by the Bylaws of the Company and as
reasonably assigned by the Board from time to time.




3.2

Except as otherwise expressly provided herein, Executive shall diligently
execute such duties and shall devote his full time, skills and efforts to such
duties, subject to the general supervision and control of the Board.  Except as
otherwise expressly approved by the Board, Executive will not engage in any
outside activities that will impair his ability to devote his full-time efforts
to the performance of his duties under this Agreement.  The Board will, however,
allow Executive to serve on one outside board of directors or advisory board,
which may be for a Hoovestol company. This commitment may not require more than
eight hours per month and is subject to Company’s right to discontinue this
authorization at any time and for any or no reason.




4.

Compensation and Benefits.  The Company shall pay Executive, and Executive
accepts as full compensation for all services to be rendered to the Company, the
following compensation and benefits:




4.1

Base Salary.  The Company shall pay Executive a salary of One Hundred Ninety
Thousand Dollars ($190,000) per year, payable in equal installments twice
monthly or at more frequent intervals in accordance with the Company's customary
pay schedule. Executive’s base salary shall be raised to Two Hundred Twenty
Thousand Dollars ($220,000) per year when the Company’s ethanol plant located in
Superior, Iowa becomes fully operational.




4.2

Equity Incentive Compensation.




a.

Stock Compensation. Executive will be issued 12,000 shares of the Company’s
common stock under the Company’s 2007 Equity Compensation Plan. These shares
will vest as follows: 2,000 shares will vest on the date hereof, and 2,000
shares will vest on each of the next five annual anniversaries of this
Agreement. The stock compensation shall otherwise be subject to the terms and
conditions of the Company’s 2007 Equity Compensation Plan and related stock
grant.








--------------------------------------------------------------------------------

b.

Option Compensation. Executive will be granted options exercisable for 60,000
shares of the Company’s common stock exercisable at a strike price equal to the
closing bid price of the Company’s common stock on the date hereof. These
options will become exercisable in installments as follows: options exercisable
for 15,000 shares will vest on the date hereof, and options exercisable for
15,000 shares will vest on each of the next three annual anniversaries of this
Agreement. Except as otherwise set forth in the 2007 Equity Compensation Plan
and related option grant, the stock options will terminate on the eight year
anniversary of the date of grant. The options will also be subject to the terms
and conditions of the Company’s 2007 Equity Compensation Plan and related stock
option grant.




c.

Change in Control.  Any unvested stock compensation and stock options that are
awarded pursuant to this Section 4.2 will fully vest during the Term in the
event of a Change in Control, as defined in the 2007 Equity Compensation Plan.




d.

Death or Permanent Disability. In the event of Executive’s death or Permanent
Disability (as defined in the 2007 Equity Compensation Plan), then the stock
compensation and stock options will vest through the next annual anniversary of
this Agreement, and no additional stock compensation or stock options will vest
thereafter.




4.3

Bonus Compensation.  Executive will be entitled to a bonus of up to between
thirty to fifty percent of annual salary, payable quarterly, based on four to
six objectives set by the Company. It is anticipated that the forth quarter
bonus will be in an amount that is greater than the bonuses paid during the
other quarterly periods because the Company will be able to more accurately
access Executive’s performance for the prior year and Company performance for
the prior year at that time. The Company’s Compensation Committee will obtain
feedback from Mr. Peters before setting bonus objectives.




4.4

Additional Benefits.  Executive shall be permitted, during the Term, if and to
the extent eligible, to participate in any group life, hospitalization or
disability insurance plan, health or dental program, pension plan, similar
benefit plan or other so-called “fringe benefits” of the Company in accordance
with the rules (if any) established by the Board in its discretion for
participation in any such plans as may be in effect from time to time.




4.5

Vacation.  Executive shall be entitled to an aggregate of up to two weeks  leave
for vacation for the first calendar year during the Term at full pay and four
weeks of annual vacation thereafter. Executive agrees to give reasonable notice
of his vacation scheduling requests, which shall be allowed subject to the
Company's reasonable business needs.  Vacation may not be carried over from one
year to the next year. Rather, the Company will pay employee for any unused
accumulated vacation in accordance with the Company's personnel policies and
practices concerning such matters.




4.6

Deductions.  The Company shall have the right to deduct from the compensation
due to Executive hereunder any and all sums required for social security and
withholding taxes and for any other federal, state or local tax or charge which
may be hereafter enacted or required by law as a charge on the compensation of
Executive.




5.

Business Expenses.  Executive may incur reasonable, ordinary and necessary
business expenses in the course of his performance of his obligations under this
Agreement, including expenses for travel, food and entertainment.  The Company
shall reimburse Executive for all such business expenses if (a) such expenses
are incurred by Executive in accordance with the Company's business expense
reimbursement policy, if any, as may be established and modified by the Company
from time to time, and (b) Executive provides to the Company a record of (1) the
amount of the expense, (2) the date, place and nature of the expense, (3) the
business reason for the expense and (4) all supporting documentation as may be
required from time to time by the relevant tax laws or regulations.








2




--------------------------------------------------------------------------------

6.

Termination.




6.1

Termination for Cause.  The Term and Executive's employment hereunder shall be
terminable for Cause (as defined below) upon written notice from the Company to
Executive.  As used in this Agreement, “Cause” shall mean one of the following:
 (a) a material breach by Executive of the terms of this Agreement (including
without limitation habitual neglect of or deliberate or intentional refusal to
perform any of his material duties and obligations under this Agreement) other
than due to Executive’s death or Disability (as defined in Section 6.3 below),
not cured within two (2) weeks from receipt of notice from the Board of such
breach, (b) material wrongful misappropriation of any money, assets or other
property of the Company or any subsidiary or affiliate of the Company, (c) the
conviction of Executive for any felony or a crime involving moral turpitude, or
(d) Executive’s chronic alcoholism or chronic drug addiction.




6.2

Termination without Cause.  The Company may terminate Executive’s Employment at
any time for any reason (or no reason) other than Cause, as determined by the
Board, provided the Company continues to pay Executive's full base salary, any
Bonus Compensation already resolved by the Board, and other benefits as provided
in Sections 4.1 through 4.4 for the period (the “Severance Period”) equal to the
lesser of (a) the remaining portion of the Term or (b) six months. In addition,
the stock compensation and stock options referenced in Section 4.2 will be
deemed to have vested through the next annual anniversary of this Agreement.   




6.3

Termination for Death or Disability.  In accordance with applicable law, the
Board may terminate the Term for the death or Disability (as defined below) of
Executive.  As used in this Agreement, “Disability” shall mean Executive is
unable to perform (except due to chronic alcoholism or chronic drug addiction)
the essential functions of his job and render services of the character
previously performed in the ordinary course and that such inability continues
for a period of at least three consecutive months (or for shorter periods
totaling more than three months during any period of twelve (12) consecutive
months).  Termination resulting from Disability may only be effected after at
least thirty (30) days written notice by the Company of its intention to
terminate Executive's employment.  Executive shall receive full compensation,
benefits, and reimbursement of expenses pursuant to Sections 4 and 5 above from
the date the Disability begins until the date which is six months following the
notice of termination under this Section 6.3, and no other amounts shall be
payable (except pursuant to any Company disability or health plan in which
Executive is then enrolled).  In the event of Executive’s death, the Company
shall pay his estate full compensation, benefits and reimbursement of expenses
pursuant to Sections 4 and 5 above through the date of such death and shall
continue any health benefits in which Executive’s family was participating at
the time of such death for such period as may be required by applicable law, if
any.




6.4

Termination by Executive.  Executive may terminate the Term and his employment
with the Company and resign from any and all positions as officer or director of
the Company and/or its subsidiaries only for Good Reason (as defined below).  As
used in this Agreement, “Good Reason” shall mean any of the following:  (a)
material breach of this Agreement by the Company that continues following not
less than two (2) weeks written notice from Executive of such breach or (b) a
requirement by the Company that the Executive relocate to a location outside of
Shenandoah, Iowa or the Omaha, Nebraska metro area. If Executive desires to
terminate for Good Reason under clause (b) above, Executive shall provide
written notice of such determination not later than 30 days of being informed in
writing by the Company of the relevant requirement or event.  If Executive
terminates for Good Reason, Executive shall be entitled to all amounts due and
payable through the termination date under Sections 4 and 5 above and the
severance payments described in Section 6.2, and no other amounts shall be
payable.  If Executive Terminates without Good Reason, then Executive will be
required to give at least 90 day notice and assist the Company in completing the
next annual or quarterly report, as applicable, that the Company is required to
file with the Securities and Exchange Commission. If Executive terminates
without Good Reason then Executive will be paid his salary and benefits through
the date of termination and, except as otherwise required by applicable law, no
other amounts shall be payable.








3




--------------------------------------------------------------------------------

6.5

Effect of Termination.  In the event Executive's employment is terminated, all
obligations of the Company and all obligations of Executive shall cease except
that the terms of this Section 6 and of Sections 7 through 20 below shall
survive such termination.  Executive acknowledges that, upon termination of his
employment, he is entitled to no other compensation, severance or other benefits
other than those specifically set forth in this Agreement.  The provisions of
this Section 6 are intended to be and are exclusive and in lieu of any other
rights or remedies to which Executive may otherwise be entitled, either at law,
tort or contract, in equity, or under this Agreement, as a result of any
termination of Executive's employment.




7.

Covenant Not to Compete.




7.1

Covenant.  Executive hereby agrees that, while he is employed or engaged by the
Company as either an employee or as a consultant pursuant to this Agreement,
and, in any event, during (i) any Severance Period, and (ii) for the one-year
period following any notice of termination of the Term hereunder by Executive
without Good Reason, he will not directly or indirectly compete (as defined in
Section 7.2 below) with the Company in any geographic area in which the Company
does or has done business.




7.2

Direct and Indirect Competition.  As used herein, the phrase “directly or
indirectly compete” shall include owning, managing, operating or controlling, or
participating in the ownership, management, operation or control of, or being
connected with or having any interest in, as a stockholder, director, officer,
employee, agent, consultant, assistant, advisor, sole proprietor, partner or
otherwise, any business (other than the Company's) (a) engaged in the
production, marketing, sale or distribution of ethanol, or (b) which is the same
as, or similar to, or competitive with any business conducted by the Company or
any of the Company's subsidiaries; provided, however, that this prohibition
shall not apply to ownership of less than one percent (1%) of the voting stock
in companies whose stock is traded on a national securities exchange or in the
over-the-counter market.




8.

Confidential Information.  Executive acknowledges that during his employment or
consultancy with the Company he will develop, discover, have access to and/or
become acquainted with technical, financial, marketing, personnel and other
information relating to the present or contemplated products or the conduct of
business of the Company which is of a confidential and proprietary nature
(“Confidential Information”).  Executive agrees that all files, records,
documents and the like relating to such Confidential Information, whether
prepared by him or otherwise coming into his possession, shall remain the
exclusive property of the Company, and Executive hereby agrees to promptly
disclose such Confidential Information to the Company upon request and hereby
assigns to the Company any rights which he may acquire in any Confidential
Information.  Executive further agrees not to disclose or use any Confidential
Information and to use his best efforts to prevent the disclosure or use of any
Confidential Information either during the term of his employment or consultancy
or at any time thereafter, except as may be necessary in the ordinary course of
performing his duties under this Agreement.  Upon termination of Executive's
employment or consultancy with the Company for any reason, (a) Executive shall
promptly deliver to the Company all materials, documents, data, equipment and
other physical property of any nature containing or pertaining to any
Confidential Information, and (b) Executive shall not take from the Company's
premises any such material or equipment or any reproduction thereof.




9.

Inventions.




9.1

Disclosure of Inventions.  Executive hereby agrees that if he conceives, learns,
makes or first reduces to practice, either alone or jointly with others, any
“Employment Inventions” (as defined in Section 9.3 below) while he is employed
by the Company, either as an employee or as a consultant, he will promptly
disclose such Employment Inventions to the Board or to any other Company officer
designated by the Board.








4




--------------------------------------------------------------------------------

9.2

Ownership, Assignment, Assistance and Power of Attorney.  All Employment
Inventions shall be the sole and exclusive property of the Company, and the
Company shall have the right to use and to apply for patents, copyrights or
other statutory or common law protection for such Employment Inventions in any
country.  Executive hereby assigns to the Company any rights which he may
acquire in such Employment Inventions.  Furthermore, Executive agrees to assist
the Company in every proper way at the Company's expense to obtain patents,
copyrights and other statutory or common law protections for such Employment
Inventions in any country and to enforce such rights from time to time.
 Specifically, Executive agrees to execute all documents as the Company may
desire for use in applying for and in obtaining or enforcing such patents,
copyrights and other statutory or common law protections together with any
assignments thereof to the Company or to any person designated by the Company.
 Executive's obligations under this Section 9 shall continue beyond the
termination of his employment under this Agreement, but the Company shall
compensate Executive at a reasonable rate after any such termination for the
time which Executive actually spends at the Company's request in rendering such
assistance.  In the event the Company is unable for any reason whatsoever to
secure Executive's signature (after reasonable attempts to do so) to any lawful
document required to apply for or to enforce any patent, copyright or other
statutory or common law protections for such Employment Inventions, Executive
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as his agents and attorneys-in-fact to act in his stead to
execute such documents and to do such other lawful and necessary acts to further
the issuance and prosecution of such patents, copyrights or other statutory or
common law protection, such documents or such acts to have the same legal force
and effect as if such documents were executed by or such acts were done by
Executive.




9.3

Employment Inventions.  The definition of “Employment Invention” as used herein
is as follows:  “Employment Invention” means any invention or part thereof
conceived, developed, reduced to practice, or created by Executive which is:
 (a) conceived, developed, reduced to practice, or created by Executive: (i)
within the scope of his employment; (ii) on the Company’s time; or (iii) with
the aid, assistance, or use of any of the Company’s property, equipment,
facilities, supplies, resources, or intellectual property; (b) the result of any
work, services, or duties performed by Executive for the Company; (c) related to
the industry or trade of the Company; or (d) related to the current or
demonstrably anticipated business, research, or development of the Company.




9.4

Exclusion of Prior Inventions.  Executive has identified on Exhibit A attached
hereto a complete list of all inventions which Executive has conceived, learned,
made or first reduced to practice, either alone or jointly with others, prior to
employment with the Company and which Executive desires to exclude from the
operation of this Agreement.  If no inventions are listed on Exhibit A,
Executive represents that he has made no such inventions at the time of signing
this Agreement.




9.5

Inventions of Third Parties.  Executive shall not disclose to the Company, use
in the course of his employment, or incorporate into the Company's products or
processes any confidential or proprietary information or inventions that belong
to a third party, unless the Company has received authorization from such third
party and Executive has been directed by the Board to do so.




10.

No Conflicts.  Executive hereby represents that, to the best of his knowledge,
his performance of all the terms of this Agreement and his work as an employee
or consultant of the Company does not breach any oral or written agreement which
he has made prior to his employment with the Company.




11.

Equitable Remedies.  Executive acknowledges and agrees that the breach or
threatened breach by him of certain provisions of this Agreement, including
without limitation Sections 7, 8 or 9 above, would cause irreparable harm to the
Company for which damages at law would be an inadequate remedy.  Accordingly,
Executive hereby agrees that in any such instance the Company shall be entitled
to seek injunctive or other equitable relief in addition to any other remedy to
which it may be entitled.




12.

Assignment.  This Agreement is for the unique personal services of Executive and
is not assignable or delegable in whole or in part by Executive without the
consent of the Board.  This Agreement may be assigned or delegated in whole or
in part by the Company and, in such case, the terms of this Agreement shall
inure to the benefit of, be assumed by, and be binding upon the entity to which
this Agreement is assigned.








5




--------------------------------------------------------------------------------

13.

Waiver or Modification.  Any waiver, modification or amendment of any provision
of this Agreement shall be effective only if in writing in a document that
specifically refers to this Agreement and such document is signed by the parties
hereto.




14.

Entire Agreement.  This Agreement constitutes the full and complete
understanding and agreement of the parties hereto with respect to the specific
subject matter covered herein and therein and supersede all prior oral or
written understandings and agreements with respect to such specific subject
matter.




15.

Severability.  If any provision of this Agreement is found to be unenforceable
by a court of competent jurisdiction, the remaining provisions shall
nevertheless remain enforceable in full force and effect, and the court making
such determination shall modify, among other things, the scope, duration, or
geographic area of such affected provision to preserve the enforceability
thereof to the maximum extent then permitted by law.




16.

Notices.  All notices thereunder shall be in writing addressed to the respective
party as set forth below and may be personally served, sent by facsimile
transmission, sent by overnight courier service, or sent by United States mail,
return receipt requested.  Such notices shall be deemed to have been given:  (a)
if delivered in person, on the date of delivery; (b) if delivered by facsimile
transmission, on the date of transmission if transmitted by 5:00 p.m. (local
time, Shenandoah, Iowa) on a business day or, if not, on the next succeeding
business day; provided that a copy of such notice is also sent the same day as
the facsimile transmission by any other means permitted herein; (c) if delivered
by overnight courier, on the date that delivery is first attempted; or (d) if by
United States mail, on the earlier of two (2) business days after depositing in
the United States mail, postage prepaid and properly addressed, or the date
delivery is first attempted.  Notices shall be addressed as set forth as set
forth on the signature page hereof, or to such other address as the party to
whom such notice is intended shall have previously designated by written notice
to the serving party.  Notices shall be deemed effective upon receipt.




17.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Iowa, without reference to the choice of law
provisions thereof.




18.

Attorneys' Fees.  In the event an action or proceeding is brought by any party
under this Agreement to enforce or construe any of its terms, the party that
prevails by enforcing this Agreement shall be entitled to recover, in addition
to all other amounts and relief, its reasonable costs and attorneys' fees
incurred in connection with such action or proceeding.




19.

Construction.  Whenever the context requires, the singular shall include the
plural and the plural shall include the singular, the whole shall include any
part thereof, and any gender shall include all other genders.  The headings in
this Agreement are for convenience only and shall not limit, enlarge, or
otherwise affect any of the terms of this Agreement.  Unless otherwise
indicated, all references in this Agreement to sections refer to the
corresponding sections of this Agreement.  This Agreement shall be construed as
though all parties had drafted it.




20.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same agreement.  Counterparts and signatures transmitted by
facsimile shall be valid, effective and enforceable as originals.








6




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has signed this Agreement personally and the
Company has caused this Agreement to be executed by its duly authorized
representative.

“Company”:




GREEN PLAINS RENEWABLE ENERGY, INC.




By: /s/ Wayne Hoovestol

Name: Wayne Hoovestol

Title: President & CEO




Address:

Green Plains Renewable Energy, Inc.

Attn:  Board of Directors

4124 Airport Road

Shenandoah, Iowa 51601

Fax:  ___________




 “Executive”:




/s/ Jerry Peters

Jerry Peters, individually




Address:

____________________________

____________________________

____________________________





7




--------------------------------------------------------------------------------

EXHIBIT A




EXCLUDED INVENTIONS




None





8


